Exhibit 10.2

 

Hosting Service Agreement

 

Party A: Beijing Sohu Internet Information Service Co., Ltd.

Address: 8-15/F, Vision International Center, No.1 Park Zhongguancun East Road,
Haidian District, Beijing

Legal Representative: Zhang Chaoyang

Contact: Zhao Jing

Tel: 62728801

 

Party B: China Network Communications Group Corporation Beijing

Address: No. 6 South Street Fuxinmen, Xicheng District, Beijing

Legal Representative: Zhao Jidong

Contact: Liu Hui

Tel: 66516470

 

Party C: Beijing Sohu New Era Information Technology Co., Ltd.

Address: 8-15/F, Vision International Center, No.1 Park Zhongguancun East Road,
Haidian District, Beijing

Legal Representative: Zhang Chaoyang

Contact: Zhao Jing

Tel: 62728801

 

Beijing Sohu Internet Information Service Co., Ltd. (hereinafter known as Party
A), China Network Communications Group Corporation Beijing (hereinafter known as
Party B), and Beijing Sohu New Era Information Technology Co., Ltd. (hereinafter
known as Party C), after consensus among three parties regarding Party B
providing data center service for Party A, have reached agreement as follows:

 

I. Party B agrees Party A to place its information server and accessory
equipments in Party B’s mandatory communication room (hereinafter known as
“communication room”) to initiate its Internet information service.

 

II. Rights and Obligations of Party A

 

1. Party A shall provide a duplicate copy of Value-Added Telecommunications
Services Operating License or a related proof of filing of non-operating
Internet information service to Party B.

 

2. Should Party A plan to provide electronic bulletin service, a special
application or special filing shall be submitted to the relevant authorities in
accordance with the laws and regulations of the People’s Republic of China, and
shall provide the related proofs of the special application or special filing.

 

3. Party A’s information operation must conform to the “Administrative Procedure
for Internet Information Service”, “Administrative Provision for Internet
Electronic Bulletin Service”, and other relevant laws and regulations of the
People’s Republic of China. Party A shall not engage in any illegal operation
and shall be held liable for any legal liability induced by its information
operation.

 

-46-



--------------------------------------------------------------------------------

4. The information server equipment placed by Party A in Party B’s communication
mechanical room shall meet all the technical interface indices and terminal
communication technical standards of communication network of the People’s
Republic of China. Electronic features and communication methods shall not
affect the safety of public network.

 

5. Party A shall comply to the administrative rules of mechanical room of Party
B and shall assure the safety of its information server equipment and
information content.

 

6. Party A shall make payment to Party B in accordance with the amount, due date
and method stipulated in this Agreement.

 

7. Should Party A require Party B to provide services, such as reset of the host
computer, Party A shall provide accurate contact telephone number to Party B for
confirmation. Should the telephone number provided by Party A be inaccurate or
notification of telephone number change be delayed leading to failure of
confirmation by Party B, Party B shall reserve the right not to bear the
obligation of providing services, such as reset of host computer of Party A.
Party A shall be held liable to bear all related losses.

 

8. Within 30 days of placing server in Party B’s mechanical room, Party A shall
process the relevant filing procedure in Beijing Computer Security Inspection
Department. The contact of Beijing Computer Security Inspection Department is
Wang Qi, and the telephone number is 65249006.

 

9. Party A shall be fully liable for any incorrect operation leading to damage
of Party B’s equipment. The compensation shall be limited to the replacement
cost of the damaged equipment and hardware, excluding the relevant software,
databanks, and the similar configurations.

 

10. Party A promises that the exclusive line provided by Party B shall only be
used for hosting server maintenance and data update and shall not be used for
connection to Internet.

 

11. Should Party A applies services from Party B, relevant services orders shall
be signed between both parties.

 

III. Rights and Obligations of Party B

 

1. The standard mechanical room environment provided by Party B for placement of
information server of Party A shall include air conditioning, illumination,
temperature, and anti-static floor panels.

 

2. Party B shall provide dual lines of uninterrupted power supply to Party A,
and every rack shall be able to provide total load of 13A of power per line.
Party A guarantees that the total load will not exceed 13A in the other line
when tripping occurs in one line of power supply. Otherwise, Party A shall be
liable for any consequence. The height of rack provided by Party B to Party A
shall be 60U.

 

3. Party B guarantees 99.9% of connection of network system of Party A, i.e. the
time of failure of connection is less than 44 minutes (forty-four minutes) for
each month.

 

-47-



--------------------------------------------------------------------------------

“Network connection” refers to the connection between * Ethernet interface
assigned to Party A by Party B and trunk line of China 169 in Beijing region.

 

“Network connection failure” refers to failure of connection or meeting to
stipulated connection rate between * Ethernet interface assigned to Party A by
Party B and trunk line of China 169 in Beijing region due to Party B’s fault.

 

“Time of network connection failure” refers to the accumulated time of
connection failure, which is reported to Party B within 24 hours of occurrence
of “network connection failure” by Party A and confirmed by Party B that the
connection failure is fault of Party B. The time is not calculated in the “time
of network connection failure” due to the following reasons:

 

  •   Result of network maintenance by Party B with an advance notice to Party A

 

  •   Caused by any circuit or equipment of Party A

 

  •   Result of application programs or installation activities of Party A

 

  •   Result of negligence of Party A or authorized operation of Party A

 

4. Party A shall submit the information content to the relevant competent
authorities for examination to assure the quality and healthiness of
information. Should the information of Party A violate laws, regulations, and
policies, Party B shall temporarily suspend or permanently terminate the online
service of Party A in accordance with the instructions from the relevant
authorities.

 

5. Should Party B affect or may affect the online service of Party A due to
network construction, Party B shall notify the relevant contact of Party A at
least 24 hours in advance. Should Party B fail to notify 24 hours in advance
causing Party A to suffer loss, Party B shall be held for breach of this
Agreement according to Agreement on Quality of Information Center Services
(Appendix I). Should the information provided by Party A be erroneous or Party A
fail to promptly inform Party B about the change of contact leading to delay,
Party B shall not be held liable.

 

6. Party B cannot guarantee that the service provided can absolutely prevent the
loss, change, and unauthorized access of Party A’s data storing in the host
computer in the mechanical room of Party B.

 

7. Should Party B, according to its own judgment, believe that the utilization
of service by Party A may result in serious threat to computer safety or serious
interference to data center of Party B or the normal operation of the related
services or some actions during the utilization of service by Party A are
prohibited by court or governmental order, Party A shall have the right to
restrict or terminate all or partial service used by Party A.

 

8. Party B shall properly keep consigned equipment of Party A. Should the fault
of Party B cause damage to equipment of Party A, Party B shall compensate the
loss. The compensation shall be limited to the replacement cost of the equipment
or hardware, excluding the related software, databank, or similar
configurations.

 

IV. Obligations of Party C

 

Party C shall pay the fees to Party B in accordance with the amount, payment
time, and method stipulated in this Agreement.

 

-48-



--------------------------------------------------------------------------------

V. Content of Service

 

Through friendly negotiations between Party A and Party B, Party B shall provide
the following package services to Party A:

 

1. Party B shall provide Party A network connection bandwidth as follows: [*]

 

2. Party B shall provide * standard racks in Zaojunmiao mechanical room for the
placement of information server and accessory equipment of Party A (hereinafter
known as information server). These information servers shall be separately
placed in VIP mechanical cages. In the agreement period, Party B shall reserve *
similar racks for Party A and Party A shall use these reserved racks by batches
or in phases. Party A shall pay to Party B as * based on the actual used racks.

 

3. Party B shall provide * of fibers exclusive lines from 11th floor Vision
International Centre to Zaojunmiao IDC. * of these fibers is used for connection
and * as the backup line.

 

4. In order to the development of the Party A’s website, Party B shall provide *
of network gateway bandwidth for connecting to Party B’s trunk line network of
China 169 in Beijing region, which has the unique connection ability of * and
connect * links. This line is used for office operation and network services of
Party A only and is not allowed to be used for any other purpose.

 

5. Party B shall provide * IP addresses for Party A. IP addresses: [*]

 

6. Party B shall be responsible for the daily maintenance and equipment safety
of information server of Party A and shall implement around-the-clock specially
assigned person on-duty system to assure the normal operation of information
server of Party A.

 

7. Party B shall assist Party A undergoing equipment installation, connection
testing, and domain name setup.

 

VI. Operation and Ownership of Property Right

 

1. The property right of facilities and equipment of Party B that are used to
accommodate information server of Party A shall belong to Party B.

 

2. The information server and accessory equipment of Party A that are placed in
the mechanical room of Party B shall belong to Party A. Under this Agreement,
Party A shall have the right to autonomy in business operations

 

-49-



--------------------------------------------------------------------------------

VII. Fees, Payment Time, and Payment Method

 

1. Party A and Party C shall pay a total of * to Party B. [*]

 

2. Party A shall pay to Party B for the new leased racks as of * per month.
These new leased racks shall be confirmed by Party A.

 

3. Party B shall mail the balance statement to Party A and Party C on the 21st
day of every month.

 

4. Party A and Party C shall pay the fee for the service provided from the 21st
day of previous month to the 20th day of this month within 10 working days after
21st day of every month.

 

5. Should there be readjustment of national charging fee within the effective
period of the Agreement, the three parties shall negotiate and execute in
accordance with the new charging fee standard.

 

6. Party A and Party C shall pay the fees to Party B in the form of check. Party
B shall provide official receipt equivalent to the amount of payment to Party A
and Party C upon the receipt of check.

 

VIII. Liability for Breach of Contract

 

1. Should any party of Party A and Party C fail to pay the fees to Party B in
accordance with the amount, payment time, and method stipulated under the
Agreement, Party A and Party C shall be held liable jointly, and shall pay a
penalty of * of the due amount daily to Party B. Should the delay of payment
exceed 30 days, Party B shall reserve the right to temporarily suspend the
online service of Party A. Should the delay exceed 60 days, Party B shall have
the right to terminate the online service of Party A and ask for payment of the
due fees and penalty charges. Party B shall restore the on-line service of Party
A within 48 hours of receiving the due payments and penalty charges from Party
A.

 

2. Should Party B fail to provide the service with quality stated in Appendix I
in any one month, Party B shall exempt Party A’s expenses as stipulation in
Appendix I.

 

3. Should the incorrect operation of Party A lead to economic losses of Party B,
Party A shall be held liable fully and shall compensate for all related losses
of Party B.

 

4. Should any party of Party A, Party B, and Party C discretionarily terminate
the Agreement and hence caused losses to other two parties, the party
terminating the Agreement shall bear all the losses incurred to the other
parties. If Party A or Party B terminates the agreement unilaterally with the
effective period of the Agreement, Party A or Party C shall compensate Party B
for * per remaining month in the Agreement.

 

IX. Exemption Clause

 

1. Should any party fail to execute this Agreement due to force majeure, some or
all of the responsibilities may be exempted according to the impact of force
majeure. However, should the occurrence of force majeure take place after delay
fulfillment of the obligation by the party, the responsibility shall not be
exempted.

 

-50-



--------------------------------------------------------------------------------

2. Should any party fail to execute the Agreement due to force majeure, the
party shall promptly inform the other two parties to minimize the possible
losses and shall provide the proof of force majeure and its effect on the
execution of the Agreement within a reasonable time period.

 

3. Due to the unique features of Internet, the speed of the connection may be
reduced at times, or the connection may be discontinued briefly. Both Party A
and Party B acknowledge that these occurrences are normal. However, the annual
accumulated discontinuing time shall not exceed 2 hours, and Party B shall not
be held liable within this limit. Should the discontinuing time exceed 2 hours
within one year, Party B shall reduce the fee payment by Party A in accordance
with Data Service Terms in Appendix I.

 

X. Dispute Resolution

 

Any disputes arising from the execution of, or in connection with this Agreement
shall be settled through friendly negotiations among three parties. In case no
consensus be reached through negotiations, the disputes shall be submitted to
Beijing Arbitration Commission for arbitration in accordance with its rules of
procedure.

 

XI. Term of Agreement, Termination, Amendment, and Renewal

 

1. This Agreement shall be effective from December 21, 2004 to December 20,
2005.

 

2. Should any party desire to terminate this Agreement within the effective
period of this Agreement, a written request shall be submitted to the other two
parties 30 days in advance, and this Agreement may be terminated upon the
approval of other two parties. However, the party requesting termination shall
bear the related losses of other two parties.

 

3. Should there be any adjustment of national laws, regulations, or policies or
three parties desire to modify certain terms, three parties shall modify the
content of the Agreement or terminate this Agreement in accordance with the
national laws, regulations, or policies.

 

4. The Agreement shall be renewed after all three parties have reached consensus
as it is terminated.

 

5 This Agreement shall have eight copies with party A and Party C each holding
two copies and Party B holding four copies. Each copy has the same legal power.

 

Appendix I: Agreement on Quality of Data Center Services

Appendix II: Services Orders on the Consigned IDC Hosting Computer

 

Party A: (Seal)

 

Legal Representative: (Signature)

 

Authorized Proxy: (Signature)

 

-51-



--------------------------------------------------------------------------------

Signing Date: April 12, 2005

 

Party B: (Seal)

 

Leading Official of Company: (Signature)

 

Authorized Proxy: (Signature)

 

Signing Date: April 12, 2005

 

Party C: (Seal)

 

Legal Representative: (Signature)

 

Authorized Proxy: (Signature)

 

Signing Date: April 12, 2005

 

The symbol ‘*’ on this page indicates places where information has been omitted
pursuant to a request for confidential treatment and filed separately with the
Commission.

 

-52-